Citation Nr: 1805520	
Decision Date: 01/29/18    Archive Date: 02/07/18

DOCKET NO.  13-10 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Stephen Vaughn, Agent


ATTORNEY FOR THE BOARD

L. Nelson, Associate Counsel






INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from February 1969 to February 1973.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado. 

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS). 


FINDING OF FACT

For the entire period on appeal, the service-connected PTSD has been manifested by occupational and social impairment with reduced reliability and productivity; it has not been manifested by occupational and social impairment with deficiencies in most areas. 


CONCLUSION OF LAW

The criteria for a disability rating greater than 50 percent for service-connected PTSD have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.7, 4.130, Diagnostic Code 9411 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4(2017).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2017).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).

The Veteran's PTSD is rated under the General Rating Formula for Mental Disorders.  Under the general rating formula, a 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  

A 100 percent rating is warranted for total occupational and social impairment due to such symptoms as: gross impairment in thought process or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  See 38 C.F.R. § 4.130, DC 9411 (2016).

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating. Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  If the evidence shows that the Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the criteria for a particular rating, the appropriate equivalent rating will be assigned.  Id. at 443.  Furthermore, the rating code requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment at a level consistent with the assigned rating.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).

It should be noted that prior to August 4, 2014, VA's Rating Schedule that addresses service connected psychiatric disabilities was based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (also known as "DSM-IV").  38 C.F.R. § 4.130.  Like this case, diagnoses many times included an Axis V diagnosis, or a Global Assessment of Functioning ("GAF") score.  The DSM was recently updated with a 5th Edition ("DSM-V").  This updated medical text recommends that GAF scores be dropped due to their "conceptual lack of clarity."  See DSM-V, at 16.  However, since the Veteran's PTSD claim was originally certified to the Board prior to the adoption of the DSM-V, the DMS-IV criteria will be utilized in the analysis set forth below.

With regard to GAF scores, the GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness. Carpenter v. Brown, 8 Vet. App. 240 (1995).  

Pertinent to this case, GAF scores ranging from 61 to 70 indicate that a veteran has some mild psychiatric symptoms (e.g., depressed mood and mild insomnia) or experiences some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household); however, the veteran is found to generally be functioning pretty well and has some meaningful interpersonal relationships. 

GAF scores ranging from 51 to 60 indicate moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social or occupational functioning (e.g., few friends, conflicts with peers and co-workers). 

GAF scores of 41 to 50 indicate serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social or occupational functioning (e.g., no friends, unable to keep a job).

A GAF score ranging from 31 to 40 indicates that there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).

A score ranging from 21 to 30 represents a person who demonstrates behavior that is considerably influenced by delusions or hallucinations or has serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation), or has the inability to function in most areas (e.g., stays in bed all day; no job, home, or friends).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

Factual Background and Analysis

The Veteran and his representative assert that the Veteran's current disability rating of 50 percent disabled for his PTSD symptoms is too low.  They contend that the Veteran's symptoms warrant a 70 percent disability rating.  

In support of this assertion, the Veteran has submitted admission records from a three day hospital stay in March 2008.  The Veteran and his representative contend that this evidence was submitted on four occasions and was not evaluated by the RO.  However, the March 2013 statement of the case (SOC) and the September 2017 supplemental statement of the case addressed this evidence specifically.  In pertinent part, the RO noted that the evidence was outside of the period on appeal, as the Veteran's claim for an increased rating for PTSD was received on June 27, 2011 (this document was labeled as a Notice of Disagreement (NOD), however, as the one-year period to appeal the June 2010 rating decision had expired, the RO treated this NOD as a claim for an increased rating for the Veteran's service-connected PTSD).  The appeal period would include medical evidence up to one year prior to the filing of the claim for an increased rating, which would include evidence since June 27, 2010.  As the hospitalization was in March 2008, it is outside of the period on appeal.  

Nonetheless, in light of VA's duty to evaluate evidence in a light most favorable to the Veteran, the Board has reviewed the hospitalization evidence de novo.  

In March 2008, the Veteran went to the hospital complaining of chest pain and shortness of breath.  He was admitted to rule out acute coronary syndrome.  Upon his discharge, the physician stated that the Veteran's symptoms were anxiety related and not typical of a cardiac etiology.  The examiner noted that the Veteran was given Ativan, and his anxiety symptoms resolved.  The Veteran's primary discharge diagnosis was anxiety, chest pain, with nonacute coronary syndrome listed as the secondary diagnosis.  The physician also noted that the Veteran had a history of similar chest pain one year prior to this admission, which resulted in a diagnosis of pheochromocytoma, and a subsequent surgery to remove a tumor from one of the Veteran's adrenal glands.

The Board observes that the Veteran had an episode of anxiety, a panic attack, and that he went to the hospital.  However, the hospital admission for observation was to rule out a cardiac event, not for his episode of anxiety, or panic attack.  Thus, the Board finds that the evidence of a hospitalization in March 2008 is not probative regarding the Veteran's current PTSD symptomology.  Additionally, the Board notes that the 50 percent disability rating for PTSD, confirmed and continued in the  December 2011 rating decision, as well as in the SOC and the SSOC, contemplates the symptomology of panic attacks more than once a week.

Turning to the medical evidence of record for the period on appeal, the Veteran was afforded a VA examination to determine the severity of his PTSD symptoms in November 2011.  His PTSD symptoms were recorded as: intrusive thoughts of combat experiences and trauma re-experiencing; poor sleep with trouble getting to sleep and staying asleep due to nightmares waking him one to two times per week; anxiety attacks, one to two times per week, when it is difficult for the Veteran to function without medicine (medicine relieved the symptoms); irritability; forgetfulness; sometimes has difficulty feeling motivated; sometimes moody; avoidance and numbing; heightened physiological arousal; and hypervigilant.  The examiner noted that the Veteran still goes out to social settings.  The examiner also recorded that the Veteran's difficulty with working was due to the poor economy, which affected his business as a handyman, as opposed to the Veteran not being able to do the work. 

The examiner assigned a GAF score of 55, and concluded that the Veteran has chronic PTSD with moderate symptoms, occasional panic attacks, and some depressed symptoms.  The examiner noted that the Veteran was getting progressively better and had stopped seeing his individual psychotherapist in January 2011, and was now only seen quarterly to monitor his medications.  The examiner recorded that the Veteran stayed active playing pool and bowling, got along with his wife, and described the Veteran's social functioning as mildly impaired.  The examiner opined that the Veteran had "occupational and social impairment with reduced reliability and productivity due to such symptoms as depressed mood, chronic sleep impairment, anxiety, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships."

The Board observes that the Veteran and his spouse submitted statements describing the Veteran's PTSD symptoms.  

The Veteran wrote in August 2011 that he was not comfortable around people, either socially or work related.  He stated that he quit his job because of increased stress levels and noted his hospitalization for the March 2008 anxiety attack.  He stated he has trouble concentrating, he self-medicates with alcohol, and his wife has a hard time with his mood swings and his sleep habits.

The Veteran's spouse wrote in August 2011 that the Veteran had been hospitalized for anxiety attacks, and had to quit his job due to his attacks.  She wrote that his anxiety prevents the Veteran from attending social functions, including time with his family.  She noted that he is unable to do "the simplest of tasks on the computer" and has problems with memory.  She noted that he drinks a lot to cope with his PTSD symptoms and to help him sleep.

In September 2017 the Veteran was afforded a VA examination to ascertain the severity of the Veteran's PTSD symptoms.  The examiner recorded the Veteran's symptoms as: avoidance of even common activities, such as balancing his checkbook, so his wife manages the household finances; anxiety, which often prevents the Veteran from engaging in social and avocational activities with his spouse; hypervigilant; difficulty with trust; elevated startle; problems with cognition, memory and sleep; nightmares "a couple of times per week"; sometimes irritable; and impatient.  The examiner recorded that the Veteran isolated himself socially, and his primary relationship was with his wife.

The examiner assessed the Veteran's PTSD symptoms and noted that the Veteran did not "report symptoms of mania or hypomania (such as impulsivity, grandiosity, or flight of ideas or pressure, or decreased need for sleep).  The Veteran did not endorse overt psychotic symptoms (auditory/visual hallucinations or paranoia); generalized anxiety; obsessive or ritualistic behavior; or current suicidal or homicidal ideation, intent, or plan."  The examiner noted the March 2008 hospitalization when the Veteran had a panic attack and was kept overnight for observation and treatment; the examiner recorded that the Veteran was having panic attacks frequently at that time.

The examiner also reported that the Veteran experienced the following symptoms: depressed mood; anxiety; suspiciousness; panic attacks that occur weekly or less often; chronic sleep impairment; mild memory loss, such as forgetting names, directions or recent events; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  The examiner opined that the Veteran's PTSD resulted in occupational and social impairment with reduced reliability and productivity.

Evaluating the medical evidence, along with the Veteran's and his spouse's statements, the Board finds that the Veteran's PTSD symptoms more nearly approximate a 50 percent disability rating.  As noted above, the 50 percent disability rating contemplates PTSD symptoms such as panic attacks more than once a week; impairment of short and long-term memory; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  These are precisely the symptoms that the Veteran experiences on a regular basis, according to the medical evidence and the statements from the Veteran and his spouse.  

Regarding the Veteran's work history, the Board notes that the Veteran's statement, and his spouse's statement, stated that the Veteran stopped working because of stress and panic attacks.  On the November 2011 VA examination, the Veteran reported that work was important to him and he was frustrated that the poor economy was making it difficult to work as a handyman.  The disability rating takes into account the Veteran's occupational impairments, and as the evidence shows that the Veteran was able to work, apart from the poor economy, the Board finds that the 50 percent disability rating more approximately reflects the Veteran's occupational impairment.

Based on the foregoing, the Board finds that an evaluation in excess of 50 percent disabling for the Veteran's PTSD symptoms is not warranted.

As the record does not show that the Veteran experiences suicidal ideation, obsessional rituals, illogical speech, or near-continuous panic or depression affecting the Veteran's ability to function independently, impaired impulse control, spatial disorientation, neglect of personal appearance, or an inability to establish and maintain effective relationships, a 70 percent disability rating is not warranted.  Additionally, as the record does not show total occupational and social impairment, a 100 percent disability rating is not warranted.







ORDER

Entitlement to a disability rating in excess of 50 percent for PTSD is denied.




____________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


